DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,203,308 to Guo et al. (Guo).

	Regarding claim 1, Guo discloses a method for reducing leakage currents in a protective conductor (PE) of an electricity network comprising a neutral conductor (N) and a phase conductor (Lx) in addition to the protective conductor (PE) (Guo, e.g., Figs. 1, 2A, phase conductor L, neutral conductor N, ground conductor G), the method comprising:
	determining a differential current depending on a phase conductor current in the phase conductor (Lx) and a neutral conductor current in the neutral conductor (N) (Guo, e.g., Figs. 1, 2A and col. 3, line 13 to col. 4, line 40, imbalance signal 15 from the GFI module 12 that is indicative of the imbalance between the N and L lines); and
	feeding a compensation current into the phase conductor (Lx) and/or into the neutral conductor (N), said compensation current compensating for a leakage current caused by the differential current (Guo, e.g., Figs. 1, 2A and col. 3, line 13 to col. 4, line 40, current generation module 14 receives an imbalance signal 15 from the GFI module 12 that is indicative of the imbalance between the N and L lines; in response to this imbalance signal, current generation module 14 generates a balance current signal 17 that is received by current injection module 16; current injection module 16 injects a balancing current 19 into the household outlet 20 based on the balance current signal 17).

	Regarding claim 2, Guo discloses wherein the differential current is determined by a differential current converter (Guo, e.g., Figs. 1, 2A and col. 3, line 13 to col. 4, line 40, GFI module 12 generates imbalance signal 15 representative of differential current; Guo’s GFI module 12 constitutes a differential current converter as claimed).

	Regarding claim 9, Guo discloses feeding in the compensation current via a galvanic coupling (Guo, e.g., Figs. 1, 2A and col. 3, line 13 to col. 4, line 40, note in Fig. 2A that balance current signal 17 is galvanically coupled to N line).

a device for reducing leakage currents in a protective conductor (PE) of an electricity network comprising a neutral conductor (N) and a phase conductor (Lx) in addition to the protective conductor (PE) (Guo, e.g., Figs. 1, 2A, phase conductor L, neutral conductor N, ground conductor G), the device comprising:
	a determining unit for determining a differential current depending on a phase conductor current in the phase conductor (Lx) and a neutral conductor current in the neutral conductor (N) (Guo, e.g., Figs. 1, 2A and col. 3, line 13 to col. 4, line 40, imbalance signal 15 from the GFI module 12 that is indicative of the imbalance between the N and L lines; GFI module 12 constitutes a determining unit as claimed), and
	an infeed unit for feeding a compensation current into the phase conductor (Lx) and/or into the neutral conductor (N), said compensation current compensating for a leakage current caused by the differential current (Guo, e.g., Figs. 1, 2A and col. 3, line 13 to col. 4, line 40, current generation module 14 receives an imbalance signal 15 from the GFI module 12 that is indicative of the imbalance between the N and L lines; in response to this imbalance signal, current generation module 14 generates a balance current signal 17 that is received by current injection module 16; current injection module 16 injects a balancing current 19 into the household outlet 20 based on the balance current signal 17; at least current generation module 14 constitutes an infeed unit as claimed).

a charging device for charging an electrical energy storage element with the electricity network and the device as claimed in claim 10 (see Guo as applied to claim 10, e.g., Guo, Fig. 1, device 10).

	Regarding claim 12, Guo discloses wherein the charging device is a galvanically non-isolated charging device (see Guo as applied to claims 10-11, e.g., Guo, Figs. 1-2, device 10 is not galvanically isolated at least from outlet 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guo.

	Regarding claim 8, Guo as applied to claim 1 is not relied upon as explicitly disclosing feeding in the compensation current via an inductive coupling.  Guo further discloses in connection with Fig. 4A the use of inductive coupling for feeding compensation current (Guo, e.g., Fig. 4 and col. 5, lines 4-17, current isolation module 160 including transformer 165 for providing isolation between the alternating current of household outlet and the current generation module).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Guo as applied to claim 1 to including feeding in the compensation current via an inductive coupling for at least the reason that this would provide isolation between the alternating current of household outlet and the current generation module.

Claims 3 and 7 are is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of US 9,696,743 to Treichler et al. (Treichler).

Regarding claim 3, Guo is not relied upon as explicitly disclosing converting the determined differential current into a digital differential current using an analog-to-digital converter.  In particular, Guo employs analog circuitry in its arrangement Figs. 1, 2A.  In related art, Treichler discloses circuit arrangements for generating leakage cancelling current in electric vehicle charging systems that utilize a microcontroller for receiving a signal indicative of the leakage current of electric vehicle and for causing generation of a leakage cancelation current (Treichler, e.g., Fig. 35 and col. 16, lines 1-16).  In Treichler’s arrangement, the signal indicative of the leakage current of electric vehicle is converted into digital form by a microcontroller for subsequent processing.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation of converting the determined differential current into a digital differential current using an analog-to-digital converter does not patentably distinguish over Guo in view of Treichler.

	Regarding claim 7, Guo as applied to claim 1 is not relied upon as explicitly disclosing feeding in the compensation current via a capacitive coupling.  In related art, Treichler discloses a leakage current cancelation circuit used in connection .

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of US 2017/0302217 to Shinmoto et al. (Shinmoto).

	Regarding claim 4, Guo as applied to claim 1 discloses generating the compensation current depending on the determined differential current (see Guo as applied to claim 1, Guo, e.g., Figs. 1, 2A and col. 3, line 13 to col. 4, line 40, current generation module 14 receives an imbalance signal 15 from the GFI module 12 that is indicative of the imbalance between the N and L lines; in response to this imbalance signal, current generation module 14 generates a balance current signal 17 that is received by current injection module 16; current injection module 16 injects a balancing a predefined phase shift.  In related art, Shinmoto discloses that response delay may prevent compensation synchronized with the detected leak current (Shinmoto, e.g., paragraph 33).  To address this problem, Shinmoto discloses a leak-current control unit that executes control to reduce the leak current while performing lead compensation for a response delay from detection of the leak current to output of an anti-phase current (Shinmoto, e.g., paragraph 33).  In Shinmoto’s arrangement, the compensation current (e.g., Fig. 2, anti-phase current) is therefore generated depending upon a predefined phase shift, e.g., the response delay from detection of the leak current to output of an anti-phase current.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Guo to include generating the compensation current depending on a predefined phase shift.  In this way, in the manner disclosed by Shinmoto, a phase shift resulting from response delay can be suitably suppressed (Shinmoto, e.g., paragraph 36).

	Regarding claim 5, Guo as applied to claim 1 is not relied upon as explicitly disclosing determining a frequency spectrum of the determined differential current.  In related art, Shinmoto discloses that response delay may prevent 

	Regarding claim 6, Guo in view of Shinmoto as applied to claim 5 discloses generating the compensation current depending on the determined frequency spectrum and a predefined phase shift (see Guo as applied to claim 4, in Shinmoto’s arrangement, the compensation current (e.g., Fig. 2, anti-phase current) is therefore generated depending upon a predefined phase shift, e.g., the response delay from detection of the leak current to output of an anti-phase current; the period/cyclicity of the leak current may be determined by determining the frequency spectrum such that Shinmoto’s accumulating unit 32 can be suitably configured for storing leak-current data of one cycle of an output frequency).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2016/0380546 to Wang et al. relates to reduction of a disturbance voltage.
	US 9,099,945 to Sakai et al. relates to a leakage current reducing apparatus.
	US 2016/0134102 to Bieniek et al. relates to a method for leakage current compensation in a photovoltaic system.
	US 2010/0295508 to Mueller et al. relates to an apparatus and method for balancing a circuit that is used in connection with charging at least one vehicle storage element.
	A. Albanna, M. N. Arafat, A. Gupta, M. Anwar and M. Teimor, "Analysis of ground fault currents in isolated and non-isolated charging modules in electric vehicles," 2015 IEEE Transportation Electrification Conference and Expo (ITEC), 2015, pp. 1-6 relates to a comparison of generic on board charger module (OBCM) topologies with respect to ground fault current detection and interruption.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863